Citation Nr: 1823183	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  10-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include a neurological disorder of the right upper extremity other than Parkinson's disease, and as secondary to service-connected recurrent dislocation of the left shoulder with arthritis and/or limitation of motion of the left shoulder with arthritis.

2.  Entitlement to an initial disability rating in excess of 50 percent for unspecified depressive disorder (claimed as posttraumatic stress disorder (PTSD) and sleep disorder) associated with recurrent dislocation of the left shoulder with arthritis.

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to service connection for ischemic heart disease.

(The issue of entitlement to an initial disability rating in excess of 10 percent prior to September 13, 2014, and in excess of 30 percent from September 13, 2014, for bilateral pes planus and hallux valgus, is the subject of a separate decision).


WITNESSES AT HEARING ON APPEAL

The Veteran, M.

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1963 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2016 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

The Veteran testified at a Decision Review Officer (DRO) hearing in September 2013.  He also testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  Transcripts from these proceedings are associated with the Veterans Benefits Management System (VBMS) folder.

In addition to denying entitlement to service connection claim for a right shoulder disorder, the September 2012 rating decision denied the Veteran's service connection claims for a chronic sleep disorder and PTSD.  The Veteran filed a timely notice of disagreement for each issue in September 2013.  A subsequent September 2014 rating decision granted entitlement to service connection for depressive disorder (claimed as PTSD and sleep disorder).  The rating decision informed the Veteran that this grant of service connection was considered a total grant of the benefits sought on appeal regarding his service connection claims for PTSD and a sleep disorder.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these issues are no longer on appeal.

The Veteran was later furnished with a statement of the case that addressed his service connection claim for a right shoulder disorder in September 2014, and he perfected his appeal by submitting a VA Form 9 for this issue in November 2014.  The Veteran subsequently filed an additional service connection claim for this disability June 2016, and the RO incorrectly addressed the issue in a July 2016 rating decision.  However, the issue was already on appeal from the September 2012 rating decision.

The Board notes that the Veteran was previously represented by attorney David L. Huffman.  However, David L. Huffman is no longer accredited to represent claimants in claims before VA.  An April 2015 letter advised the Veteran of this fact and notified him of his right to seek other representation or proceed without representation.  However, the Veteran has not appointed another representative.

As indicated on the title page, the Veteran has another appeal before the Board for entitlement to an initial disability rating in excess of 10 percent prior to September 13, 2014, and in excess of 30 percent from September 13, 2014, for bilateral pes planus and hallux valgus.  As that appeal was addressed by a different Veterans Law Judge during a separate hearing conducted in June 2014, it is the subject of a separate decision.  See BVA Directive 8430, paragraph 14.

REMAND

The Board finds that the Veteran's service connection claim for a right shoulder disorder must be remanded to obtain a VA examination and medical opinion that addresses all relevant theories of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  The record has raised the theory that the Veteran's right shoulder disorder is secondary to his left shoulder disability.  See September 2013 DRO Hearing Transcript, page 2; February 2017 Board Hearing Transcript, page 2.  The record shows that the Veteran was afforded a VA examination and medical opinion related to his claim in June 2011.  However, the examiner's opinion did not address secondary service connection.  In addition, the Veteran indicated during the February 2017 Board hearing that his claim encompasses a neurological disorder of the right upper extremity.  It does not appear that this aspect of his claim was considered when his right shoulder was evaluated in June 2011.  Although the Veteran underwent additional VA examinations of the shoulder in conjunction with increased rating claims for his left shoulder disability in July 2011, September 2014, and October 2017; these examination reports also fail to address whether a neurological disorder is present in the right upper extremity.  Thus, another VA examination that includes any necessary testing related to the Veteran's claim should be conducted upon remand.

Regarding the Veteran's initial increased rating claim for depressive disorder, a remand is required for the issuance of a statement of the case and to provide the Veteran an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In its grant of service connection for depressive disorder, the September 2014 rating decision assigned an initial disability rating of 50 percent effective from December 7, 2010.  The Veteran submitted a timely notice of disagreement with the initially assigned rating in November 2014.  He later submitted another statement requesting an increased disability rating for this disability in May 2016.  The RO then denied entitlement to an increased rating in a July 2016 rating decision.  After the Veteran submitted another increased rating claim for this disability in September 2017, the RO again denied the claim in a January 2018 rating decision.  However, the RO has not yet addressed the Veteran's initial increased rating claim in a statement of the case, and the record contains no indication that the RO has otherwise acknowledged the Veteran's November 2014 notice of disagreement.  Under these circumstances, a statement of the case should be issued upon remand.

In addition, the record contains a December 2011 statement from the Veteran that he labeled as a notice of disagreement in response to a September 30, 2011 rating decision's denial of his service connection claims for Parkinson's disease and ischemic heart disease.  However, a rating decision with this date is not included in the record, and it is unclear whether a rating decision was ever issued for these claims.  A subsequent September 2012 rating codesheet noted the Veteran's notice of disagreement, but only stated the referenced rating decision did not appear to be of record.  The codesheet indicated that the RO needed to determine whether they were appealed issues or new claims.  However, the record does not show that the RO conducted any other development related to this question.  Therefore, the AOJ must determine whether a rating decision that adjudicated the issues of entitlement to service connection for Parkinson's disease and entitlement to service connection for ischemic heart disease was issued to the Veteran prior to December 2011.  If the AOJ determines that such a rating decision was issued, it should then determine whether the Veteran's December 2011 notice of disagreement was timely filed and, if so, it should issue a responsive statement of the case.  See Manlincon, 12 Vet. App. at 240-41.  If there was no previous rating decision that addressed the claims raised in the December 2011 statement, the Board is referring the claims to the AOJ for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disorder, to include a neurological disorder of the right upper extremity other than Parkinson's disease.
After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Wm. Jennings Bryan Dorn VA Medical Center dated since September 2017.

2.  The AOJ should issue a statement of the case addressing the issue of entitlement to an initial disability rating in excess of 50 percent for unspecified depressive disorder (claimed as posttraumatic stress disorder (PTSD) and sleep disorder) associated with recurrent dislocation of the left shoulder with arthritis.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

3.  The AOJ should determine whether a rating decision that adjudicated the issues of entitlement to service connection for Parkinson's disease and entitlement to service connection for ischemic heart disease was issued to the Veteran prior to December 2011.  If the AOJ determines that such a rating decision was issued, it should then determine whether the Veteran's December 2011 notice of disagreement was timely filed for his service connection claims for Parkinson's disease and ischemic heart disease; and, if so, it should issue a responsive statement of the case.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

If the AOJ determines that there was no previous rating decision that adjudicated the issues of entitlement to service connection for Parkinson's disease and entitlement to service connection for ischemic heart disease, the Board finds that these issues have been raised by the December 2011 statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

4.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claim for a right shoulder disorder, to include a neurological disorder of the right upper extremity other than Parkinson's disease.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies, to include any appropriate neurological testing, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must elicit a history regarding the onset and progression of the Veteran's right shoulder symptoms.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorder diagnoses, including any diagnoses for a neurological disorder of the right upper extremity other than Parkinson's disease.  If degenerative arthritis, and right shoulder subjective instability and anterior cuff arthropathy with acromioclavicular arthropathy are not identified, the examiner should address the previous diagnoses of record. 

For each identified diagnosis, the examiner must provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during the Veteran's active service, or is otherwise related to his active service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused or aggravated by the Veteran's service-connected recurrent dislocation of the left shoulder with arthritis and/or limitation of motion of the left shoulder with arthritis.

In providing an opinion, the examiner should address the following:  (1) the treatment records from Mary Immaculate Hospital dated in October 1993 that discuss the injuries that were present in the right upper extremity when the Veteran was admitted to the emergency room on October 23, 1993 after sustaining gunshot wounds to the right arm and right lower extremity; (2) the Veteran's February 2017 Board hearing testimony describing how he used his right shoulder more in order to accommodate problems with his left shoulder; (3) the Veteran's December 2010 statement that he injured both his right and left shoulder in jump school, and the injury had progressively worsened since service; (4) the Veteran's complaint of right shoulder pain noted in an April 30, 1964 service treatment record; and (5) the Veteran's report from an October 2017 VA examination that he experienced one dislocation of his right shoulder during service as a result of pushups during physical training.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether additional examinations or opinions are necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




